Name: 2009/231/EC: Decision of the European Parliament of 22Ã April 2008 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2006
 Type: Decision
 Subject Matter: European construction;  budget
 Date Published: 2009-03-31

 31.3.2009 EN Official Journal of the European Union L 88/234 DECISION OF THE EUROPEAN PARLIAMENT of 22 April 2008 on discharge in respect of the implementation of the budget of Eurojust for the financial year 2006 (2009/231/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of Eurojust for the financial year 2006 (1), having regard to the Court of Auditors' report on the final annual accounts of Eurojust for the financial year 2006, together with Eurojust's replies (2), having regard to the Council's recommendation of 12 February 2008 (5843/2008  C6-0084/2008), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Decision 2002/187/JHA of 28 February 2002 setting up Eurojust with a view to reinforcing the fight against serious crime (4), and in particular Article 36 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Civil Liberties, Justice and Home Affairs (A6-0129/2008), 1. Grants the Administrative Director of Eurojust discharge in respect of the implementation of Eurojust's budget for the financial year 2006; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Administrative Director of Eurojust, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 261, 31.10.2007, p. 57. (2) OJ C 309, 19.12.2007, p. 111. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 63, 6.3.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72.